        Case 3:15-cv-04718-WHO Document 104 Filed 05/26/20 Page 1 of 3




1 BROWNE GEORGE ROSS LLP
  Eric M. George (State Bar No. 166403)
2   egeorge@bgrfirm.com
  James L. Michaels (State Bar No. 298130)
3   jmichaels@bgrfirm.com
  2121 Avenue of the Stars, Suite 2800
4 Los Angeles, California 90067
  Telephone: (310) 274-7100
5 Facsimile: (310) 275-5697
 6 Attorneys for Defendant, AQUA
   DYNAMICS SYSTEMS, INC.
 7
 8                                  UNITED STATES DISTRICT COURT
 9         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11 LEVI STRAUSS & CO.,                              Case No. 3:15-04718-WHO
12                     Plaintiff,                   The Hon. William H. Orrick
13               vs.                                JOINT STIPULATION AND
                                                    ORDER AMENDING BRIEFING
14 AQUA DYNAMICS SYSTEMS, INC.,                     AND HEARING SCHEDULE ON
                                                    PLAINTIFF LEVI STRAUSS &
15                     Defendant.                   CO.’S MOTION TO CONFIRM
                                                    ARBITRATION AWARD
16
                                                    Filed Concurrently with [PROPOSED]
17                                                  ORDER AMENDING BRIEFING
                                                    AND HEARING SCHEDULE ON
18                                                  PLAINTIFF LEVI STRAUSS & CO.’S
                                                    MOTION TO CONFIRM
19                                                  ARBITRATION AWARD
20                                                  Judge: Hon. William H. Orrick
21                                                  Trial Date: None Set
22
23
24
25
26
27
28
     1565679.1                                                         Case No. 3:15-04718-WHO
             STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE
        Case 3:15-cv-04718-WHO Document 104 Filed 05/26/20 Page 2 of 3




 1               WHEREAS, on May 15, plaintiff Levi Strauss & Co. (“Levi’s”) filed a
 2 motion to confirm an arbitration award (ECF No. 101);
 3               WHEREAS, defendant Aqua Dynamics Systems, Inc. (“Aqua”) intends to
 4 oppose such motion;
 5               WHEREAS, pursuant to Local Rule 7-3(a), the natural deadline for Aqua to
 6 file its opposition to Levi’s motion is May 29, 2020;
 7               WHEREAS, pursuant to Local Rule 7-3(c), the natural deadline for Levi’s to
 8 file its reply brief is June 5, 2020;
 9               WHEREAS, the motion is presently set for hearing on June 24, 2020;
10               WHEREAS, Aqua requested, and Levi’s agreed to, a modest extension in
11 view of challenges created by current stay-at-home orders and other scheduling
12 conflicts;
13               NOW, THEREFORE, the parties hereby stipulate and agree to the following
14 amended briefing and hearing schedule on Levi’s motion:
15               1.    Aqua shall file its opposition brief on or before June 12, 2020 instead
16 of May 29, 2020;
17               2.    Levi’s shall file its reply brief on or before June 26, 2020 instead of
18 June 5, 2020; and
19               3.    The hearing on Levi’s motion shall proceed on July 15, 2020, or as
20 soon thereafter as it may be heard by the Court, instead of June 24, 2020.
21
22               IT IS SO STIPULATED AND AGREED.
23
24
25
26
27
28
     1565679.1
                                                -1-                    Case No. 3:15-04718-WHO
             STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE
        Case 3:15-cv-04718-WHO Document 104 Filed 05/26/20 Page 3 of 3




1 DATED: May 22, 2020                        BROWNE GEORGE ROSS LLP
 2                                              Eric M. George
                                                James L. Michaels
 3
 4
                                             By:        /s/ James L. Michaels
 5                                                      James L. Michaels
 6                                           Attorneys for Defendant, AQUA DYNAMICS
                                             SYSTEMS, INC.
 7
     DATED: May 22, 2020                     HANSON BRIDGETT LLP
 8
                                                Robert A. McFarlane
 9                                              Janie L. Thompson
10                                              Rosanna W. Gan

11
                                             By:        /s/ Robert A. McFarlane
12
                                                        Robert A. McFarlane
13                                           Attorneys for Plaintiff, LEVI STRAUSS & CO.
14
15 PURSUANT TO STIPULATION, IT IS SO ORDERED.
16 DATED: May 26, 2020                       By:
                                                       Hon. William H. Orrick
17
                                                    United States District Court Judge
18
19
                     ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
20
                 I, James Michaels, am the ECF User whose identification and password are
21
     being used to file this stipulation. In compliance with Local Rule 5-1(i)(3), I hereby
22
     attest that all other signatories listed on whose behalf the filing is submitted concur
23
     in the filing’s content and have authorized the filing.
24
25
     DATED: May 22, 2020                             /s/ James L. Michaels
26
                                                     James L. Michaels
27
28
     1565679.1
                                                -2-                    Case No. 3:15-04718-WHO
             STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE
